         Case 2:20-cv-03529-JMY Document 35 Filed 04/30/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Michael Melvin, et al

                             Plaintiffs,
           v.

Honorable James Francis Kenney, et al                  Civil Action No. 20-3529

                                  Defendants.




                PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO FILE
                            FIRST AMENDED COMPLAINT

       Plaintiffs Michael Melvin, Dan Farrelly, Brion Milligan, Mark Palma, Robert Bannan,

Steven Hartzell, and Jesus Cruz (collectively “Plaintiffs”) by and through counsel, respectfully

request a 14-day extension of time, until and including May 21, 2021 to file a plaintiffs’ First

Amended Complaint consistent with this court’s Order dated April 22, 2021.

       The reason for this request is that lead counsel, Larry Klayman, admitted pro hac vice in

this matter, is on vacation and will be unavailable next week in sufficient time to prepare, in

concert with the plaintiffs, an Amended Complaint that will comply with the court’s

requirements. This brief extension will not prejudice Defendants or the Court.
         Case 2:20-cv-03529-JMY Document 35 Filed 04/30/21 Page 2 of 2




       Counsel for Plaintiffs have sought consent from opposing counsel for this motion who

has stated that defendants oppose this motion .



Dated: April 30, 2021                                 Respectfully submitted,

                                                      /s/ Andrew Teitelman
                                                      Andrew Teitelman, Esq.
                                                      380 Red Lion Rd Ste 103
                                                      Huntingdon Valley, PA, 19006
                                                      Bar No: 43545
                                                      Tel: 267-255-6864

                                                      Counsel for Plaintiffs


                                                      Larry Klayman, Esq.
                                                      7050 W. Palmetto Park Rd
                                                      Boca Raton FL 33433
                                                      XXX-XX-XXXX
                                                      leklayman@gmail.com

                                                      Pro Hac Vice


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of April, 2021, a true copy of the foregoing

was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                     /s/ Andrew Teitelman




                                                  2
